Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
Claim 1 recites the term “non-chlorophyll binding a/b transgene”. The specification describes SEQ ID NO: 1 as the candidate promoter from Glyma08g08770, Glycine max CAB (Brief Description of Figures, Fig. 2). SEQ ID NO: 5 consists of SEQ ID NO: 1, SEQ ID NO: 2 5'UTR (claim 4). The specification further defines “non-chlorophyll binding a/b transgene” as any transgene that is not naturally expressed by Glycine max regulatory elements of the present invention, does not encode a chlorophyll binding Ab protein, and/or has less than 80% sequence identity with the Glycine max chlorophyll binding Ab coding sequence (page 6, lines 16-19). SEQ ID NO: 1 corresponds to positions 1-128 of the native Gycine max CAB gene described by Walling (Walling et al. Nucleic Acids Research. 16(22) 10477-10492), SEQ ID NO: 2 corresponds to positions 129-251 of the same CAB gene described by Walling and SEQ ID NO: 5 corresponds to positions 1-251 of instant SEQ ID NO: 5. Therefore, this term is interpreted as meaning to exclude all CAB transgenes, even if otherwise heterologous to the promoter or the transformed host cell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon-Kamm (US PGPub no. 2011/0159486) in view of Walling (Walling et al. Nucleic Acids Research. 16(22) 10477-10492. 1988) taken with evidence from Nandula (Nandula, V.K. Plants. 8(9):337).
	The claims are broadly drawn to a nucleic acid expression cassette or vector comprising a promoter operably linked to a non-CAB transgene wherein said promoter comprises SEQ ID NO: 1 wherein said cassette further comprises a 5’UTR sequence operably linked to the promoter comprising SEQ ID NO: 2 wherein said 5’ untranslated region is inserted between and operably linked to said promoter sequence and said transgene, wherein said promoter and 5’UTR consist of SEQ ID NO: 5, said cassette further comprising a 3’UTR comprising SEQ ID NO: 3 operably linked to said transgene, wherein said 3’UTR is part of a terminator comprising SEQ ID NO: 4; said cassette comprising a selectable marker, said transgene confers herbicide resistance, an Agrobacterium tumefaciens bacterial cell comprising said cassette, a plant comprising said cassette wherein said plant is Glycine max.
	Gordon-Kamm teaches introducing into soybean (claim 9) an expression cassette comprising a tissue-specific chlorophyll a/b binding protein promoter operably linked to a sequence encoding a non-chlorophyll a/b binding protein and a PAT gene (claim 15; [0267]); PAT provides herbicide tolerance to glufosinate as evidenced by Nandula (Table 2).  Gordon-Kamm teaches an embodiment of the invention being the expression cassette comprising a tissue-specific promoter [0101], a promoter which preferentially expresses in plant cells having chlorophyll [0102] or a chlorophyll a/b binding protein promoter [0104].   
Gordon-Kamm fails to teach the sequences specified. 


    PNG
    media_image1.png
    253
    798
    media_image1.png
    Greyscale

	Positions 129-251 of Walling correspond to positions 1-123 of 5’UTR SEQ ID NO: 2 with 100% identity (see alignment below).

    PNG
    media_image2.png
    249
    769
    media_image2.png
    Greyscale

Positions 1021-1361 of Walling correspond to positions 1-341 of 3’UTR SEQ ID NO: 3 with 100% identity (see alignment below) (also corresponding to the 3’UTR set forth by SEQ ID NO: 4).

    PNG
    media_image3.png
    467
    742
    media_image3.png
    Greyscale

Positions 1-251 of Walling correspond to positions 783-1033 of SEQ ID NO: 5 with 100% identity (see alignment below); consisting of said promoter (SEQ ID NO: 1, corresponding to positions 1-128 of Walling) and said 5’UTR (SEQ ID NO:2, corresponding to positions 129-251 of Walling). 

    PNG
    media_image4.png
    395
    765
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    460
    759
    media_image5.png
    Greyscale

	SEQ ID NOs: 1-5 align with the CAB gene described by Walling, in the same operably linked order, with the exception of a non-CAB transgene being operably linked within the CAB gene sequence taught by Walling.
Regarding claims 1 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression cassette of Gordon-Kamm with the promoter of Walling (100% identity to instant SEQ ID NO: 1, see alignment above) because it is recognized in the art to be advantageous to use sequences originating from the species which will be transformed. The chlorophyll a/b binding protein promoter taught by Walling is originating from soybean (Glycine max), which one of ordinary skill in the art would recognize to be routine to use for expressing a transgene, such as a non-chlorophyll a/b binding protein transgene which confers herbicide tolerance as taught by Gordon-Kamm, particularly in its native host, soybean. One would be motivated 
Regarding claim 2, Walling teaches chlorophyll a/b binding protein promoter with 100% identity to SEQ ID NO: 1 (see alignment above).
Regarding claims 3, 11, 19, 22 and 25, Walling teaches a 5’ UTR sequence with 100% identity to instantly claimed SEQ ID NO: 2 (see alignment above).
Regarding claim 4, Walling teaches the sequences consisting of the chlorophyll a/b binding protein promoter (instantly claimed SEQ ID NO: 1) operably linked to a 5’ UTR (instantly claimed SEQ ID NO: 2) with 100% sequence identity to instantly claimed SEQ ID NO: 5 (see alignment above).
Regarding claims 5, 6, 12, 13, 20, 23 and 26, Walling teaches a 3’ UTR sequence with 100% identity to instantly claimed SEQ ID NO: 3 and 4 (see alignment above).
Regarding claims 7-9, Gordon-Kamm teaches an expression cassette comprising a non-chlorophyll a/b binding protein, PAT [0267], which provides herbicide tolerance to glufosinate as evidenced by Nandula (Table 2). 
Regarding claims 14, 16-18 and 24, Gordon-Kamm teaches transforming soybean with the above described expression cassette (claim 16).
Regarding claim 15, Gordon-Kamm teaches Agrobacterium tumefaciens comprising the above described expression cassette in an exemplified embodiment of the invention wherein the plant transformation is mediated by Agrobacterium tumefaciens (0275).

Accordingly, the claimed invention is rendered obvious in view of the prior art.

Conclusion
Claims 1-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R BYRNES/Examiner, Art Unit 1662

                                                                                                                                                                                                        /Ashley K Buran/Primary Examiner, Art Unit 1662